 



EXHIBIT 10.53
(AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION LOGO) [a20662a2066201.gif]
     1. Parties. This Sublease, dated, for reference purposes only, March 30,
2006 , is made by and between Jetabout North America, Inc., a Delaware
Corporation, successor to ATS Tours (“Sublessor”) and En Pointe Technologies,
Inc., a Delaware Corporation                      (“Sublessee”).

  2.   Premises. Sublessor hereby subleases to Sublessee and Sublessee hereby
subleases from Sublessor for the term, at the rental, and upon all of the
conditions set forth herein, that certain real property, including all
improvements therein, and commonly

known by the street address of 2381 Rosecrans Avenue, El Segundo
90245                                         located in the County of Los
Angeles            , State of California                    
                     and generally described as (describe briefly the nature of
the property) Approximately 13,166 rentable square feet of office space on the
3rd floor of the above referenced building, more commonly known as Suite 325.
(“Premises”).                                        
See Exhibit A — Premises                    
3. Term.
          3.1 Term. The term of this Sublease shall be for    Thirty-one
(31) months                     commencing on and ending on   July 1, 2006   and
ending on January 31, 2009   unless sooner terminated pursuant to any provision
hereof.
          3.2 Delay in Commencement. Sublessor agrees to use its best
commercially reasonable efforts to deliver possession of the Premises by the
commencement date. If, despite said efforts, Sublessor is unable to deliver
possession as agreed, the rights and obligations of Sublessor and Sublessee
shall be as set forth in Paragraph 2.3 of the Master Lease (as modified by
Paragraph 7.3 of this Sublease).
     4. Rent.
     4.1 Base Rent. Sublessee shall pay to Sublessor as Base Rent for the
Premises equal monthly payments of $ 15,799.20       in advance, on the    1st  
day of each month of the term hereof. Sublessee shall pay Sublessor upon the
execution hereof $ 15,799.20    as Base Rent for the month of July, 2006   Base
Rent for any period during the term hereof which is for less than one month
shall be a pro rata portion of the monthly installment.
     4.2 Rent Defined. All monetary obligations of Sublessee to Sublessor under
the terms of this Sublease (except for the Security Deposit) are deemed to be
rent (“Rent”). Rent shall be payable in lawful money of the United States to
Sublessor at the address stated herein or to such other persons or at such other
places as Sublessor may designate in writing.
     5. Security Deposit. Sublessee shall deposit with Sublessor upon execution
hereof $ 15,799.20           as security for Sublessee’s faithful performance of
Sublessee’s obligations hereunder. The rights and obligations of Sublessor and
Sublessee as to said Security Deposit shall be as set forth in Paragraph 5 of
the Master Lease (as modified by Paragraph 7.3 of this Sublease).
     6. Use.
          6.1 Agreed Use. The Premises shall be used and occupied only for per
the Master Lease   and for no other purpose.
          6.2 Compliance. Sublessor warrants that the improvements on the
Premises comply with all applicable covenants or restrictions of record and
applicable building codes, regulations and ordinances (“Applicable
Requirements”) in effect on the commencement date. Said warranty does not apply
to the use to which Sublessee will put the Premises or to any alterations or
utility installations made or to be made by Sublessee. NOTE: Sublessee is
responsible for determining whether or not the zoning is appropriate for its
intended use, and acknowledges that past uses of the Premises may no longer be
allowed. If the Premises do not comply with said warranty, or in the event that
the Applicable Requirements are hereafter changed, the rights and obligations of
Sublessor and Sublessee shall be as provided in Paragraph 2.3 of the Master
Lease (as modified by Paragraph 7.3 of this Sublease).
          6.3 Acceptance of Premises and Lessee. Sublessee acknowledges that:
               (a) it has been advised by Brokers to satisfy itself with respect
to the condition of the Premises (including but not limited to the electrical,
HVAC and fire sprinkler systems, security, environmental aspects, and compliance
with Applicable Requirements), and their suitability for Sublessee’s intended
use,
               (b) Sublessee has made such investigation as it deems necessary
with reference to such matters and assumes all responsibility therefor as the
same relate to its occupancy of the Premises, and
               (c) neither Sublessor, Sublessor’s agents, nor any Broker has
made any oral or written representations or warranties with respect to said
matters other than as set forth in this Sublease.
     In addition, Sublessor acknowledges that:
               (a) Broker has made no representations, promises or warranties
concerning Sublessee’s ability to honor the Sublease or suitability to occupy
the Premises, and
               (b) it is Sublessor’s sole responsibility to investigate the
financial capability and/or suitability of all proposed tenants.
7. Master Lease
          7.1 Sublessor is the lessee of the Premises by virtue of a lease,
hereinafter the “Master Lease”, a copy of which is attached hereto marked
Exhibit 1, wherein Continental Rosecrans Aviation L. P., a California limited
partnership, successor in interest of Continental Development Corporation, a
California corporation   is the lessor, hereinafter the “Master Lessor”
          7.2 This Sublease is and shall be at all times subject and subordinate
to the Master Lease.
          7.3 The terms, conditions and respective obligations of Sublessor and
Sublessee to each other under this Sublease shall be the terms and conditions of
the Master Lease except for those provisions of the Master Lease which are
directly contradicted by this Sublease in which event the terms of this Sublease
document shall control over the Master Lease. Therefore, for the purposes of
this Sublease, wherever in the Master Lease the word “Lessor” is used it shall
be deemed to mean the Sublessor herein and wherever in the Master Lease the word
“Lessee” is used it shall be deemed to mean the Sublessee herein, except for the
following:

     
©1997 — American Industrial Real Estate Association
  FORM SBS-1-3/97

Page 1 of 5



--------------------------------------------------------------------------------



 



Sections 1.1(t), 2.3 (last sentence), 7.1, 7.2, Article 10, Article 11, sections
33.1 (first sentence), 35.19, 35.20, 35.21; Rider No. 1; First Amendment
sections 6, 7, 9, 11 and 12.”
          7.4 During the term of this Sublease and for all periods subsequent
for obligations which have arisen prior to the termination of this Sublease,
Sublessee does hereby expressly assume and agree to perform and comply with, for
the benefit of Sublessor and Master Lessor, each and every obligation of
Sublessor under the Master Lease except for the following paragraphs which are
excluded therefrom: Paragraph 11 of the First
Amendment                                        
          7.5 The obligations that Sublessee has assumed under paragraph 7.4
hereof are hereinafter referred to as the “Sublessee’s Assumed Obligations”. The
obligations that Sublessee has not assumed under paragraph 7.4 hereof are
hereinafter referred to as the “Sublessor’s Remaining Obligations”.
          7.6 Sublessee shall hold Sublessor free and harmless from all
liability, judgments, costs, damages, claims or demands, including reasonable
attorneys’ fees, arising out of Sublessee’s failure to comply with or perform
Sublessee’s Assumed Obligations.
          7.7 Sublessor agrees to maintain the Master Lease during the entire
term of this Sublease, subject, however, to any earlier termination of the
Master Lease without the fault of the Sublessor, and to comply with or perform
Sublessor’s Remaining Obligations and to hold Sublessee free and harmless from
all liability, judgments, costs, damages, claims or demands arising out of
Sublessor’s failure to comply with or perform Sublessor’s Remaining Obligations.
          7.8 Sublessor represents to Sublessee that the Master Lease is in full
force and effect and that no default exists on the part of any Party to the
Master Lease.
     8. Assignment of Sublease and Default.
          8.1 Sublessor hereby assigns and transfers to Master Lessor the
Sublessor’s interest in this Sublease, subject however to the provisions of
Paragraph 8.2 hereof.
          8.2 Master Lessor, by executing this document, agrees that until a
Default shall occur in the performance of Sublessor’s Obligations under the
Master Lease, that Sublessor may receive, collect and enjoy the Rent accruing
under this Sublease. However, if Sublessor shall Default in the performance of
its obligations to Master Lessor then Master Lessor may, at its option, receive
and collect, directly from Sublessee, all Rent owing and to be owed under this
Sublease. Master Lessor shall not, by reason of this assignment of the Sublease
nor by reason of the collection of the Rent from the Sublessee, be deemed liable
to Sublessee for any failure of the Sublessor to perform and comply with
Sublessor’s Remaining Obligations.
          8.3 Sublessor hereby irrevocably authorizes and directs Sublessee upon
receipt of any written notice from the Master Lessor stating that a Default
exists in the performance of Sublessor’s obligations under the Master Lease, to
pay to Master Lessor the Rent due and to become due under the Sublease.
Sublessor agrees that Sublessee shall have the right to rely upon any such
statement and request from Master Lessor, and that Sublessee shall pay such Rent
to Master Lessor without any obligation or right to inquire as to whether such
Default exists and notwithstanding any notice from or claim from Sublessor to
the contrary and Sublessor shall have no right or claim against Sublessee for
any such Rent so paid by Sublessee.
          8.4 No changes or modifications shall be made to this Sublease without
the consent of Master Lessor.
     9. Consent of Master Lessor.
          9.1 In the event that the Master Lease requires that Sublessor obtain
the consent of Master Lessor to any subletting by Sublessor then, this Sublease
shall not be effective unless, within ten days of the date hereof, Master Lessor
signs this Sublease thereby giving its consent to this Subletting.
          9.2 In the event that the obligations of the Sublessor under the
Master Lease have been guaranteed by third parties then neither this Sublease,
nor the Master Lessor’s consent, shall be effective unless, within 10 days of
the date hereof, said guarantors sign this Sublease thereby giving their consent
to this Sublease.
          9.3 In the event that Master Lessor does give such consent then:
               (a) Such consent shall not release Sublessor of its obligations
or alter the primary liability of Sublessor to pay the Rent and perform and
comply with all of the obligations of Sublessor to be performed under the Master
Lease.
               (b) The acceptance of Rent by Master Lessor from Sublessee or
anyone else liable under the Master Lease shall not be deemed a waiver by Master
Lessor of any provisions of the Master Lease.
               (c) The consent to this Sublease shall not constitute a consent
to any subsequent subletting or assignment.
               (d) In the event of any Default of Sublessor under the Master
Lease, Master Lessor may proceed directly against Sublessor, any guarantors or
anyone else liable under the Master Lease or this Sublease without first
exhausting Master Lessor’s remedies against any other person or entity liable
thereon to Master Lessor.
               (e) Master Lessor may consent to subsequent sublettings and
assignments of the Master Lease or this Sublease or any amendments or
modifications thereto without notifying Sublessor or any one else liable under
the Master Lease and without obtaining their consent and such action shall not
relieve such persons from liability.
               (f) In the event that Sublessor shall Default in its obligations
under the Master Lease, then Master Lessor, at its option and without being
obligated to do so, may require Sublessee to attorn to Master Lessor in which
event Master Lessor shall undertake the obligations of Sublessor under this
Sublease from the time of the exercise of said option to termination of this
Sublease but Master Lessor shall not be liable for any prepaid Rent nor any
Security Deposit paid by Sublessee, nor shall Master Lessor be liable for any
other Defaults of the Sublessor under the Sublease.
          9.4 The signatures of the Master Lessor and any Guarantors of
Sublessor at the end of this document shall constitute their consent to the
terms of this Sublease.
          9.5 Master Lessor acknowledges that, to the best of Master Lessor’s
knowledge, no Default presently exists under the Master Lease of obligations to
be performed by Sublessor and that the Master Lease is in full force and effect.
          9.6 In the event that Sublessor Defaults under its obligations to be
performed under the Master Lease by Sublessor, Master Lessor agrees to deliver
to Sublessee a copy of any such notice of default. Sublessee shall have the
right to cure any Default of Sublessor described in any notice of default within
ten days after service of such notice of default on Sublessee. If such Default
is cured by Sublessee then Sublessee shall have the right of reimbursement and
offset from and against Sublessor.
     10. Brokers Fee.
          10.1 Upon execution hereof by all parties, Sublessor shall pay to
Staubach Commercial Services — SoCal, Inc.,    a licensed real estate broker,
(“Broker”), a fee as set forth in a separate agreement between Sublessor and
Broker, or in the event there is no such separate agreement, the sum of $ Per
separate agreement for brokerage services rendered by Broker to Sublessor in
this transaction.
          10.2 Sublessor agrees that if Sublessee exercises any option or right
of first refusal as granted by Sublessor herein, or any option or right
substantially similar thereto, either to extend the term of this Sublease, to
renew this Sublease, to purchase the Premises, or to lease or purchase adjacent
property which Sublessor may own or in which Sublessor has an interest, then
Sublessor shall pay to Broker a fee in accordance with the schedule of Broker in
effect at the time of the execution of this Sublease. Notwithstanding the
foregoing, Sublessor’s obligation under this Paragraph 10.2 is limited to a
transaction in which Sublessor is acting as a Sublessor, lessor or seller.

     
©1997 — American Industrial Real Estate Association
  FORM SBS-1-3/97

Page 2 of 5



--------------------------------------------------------------------------------



 



          10.3 Master Lessor agrees that if Sublessee shall exercise any option
or right of first refusal granted to Sublessee by Master Lessor in connection
with this Sublease, or any option or right substantially similar thereto, either
to extend or renew the Master Lease, to purchase the Premises or any part
thereof, or to lease or purchase adjacent property which Master Lessor may own
or in which Master Lessor has an interest, or if Broker is the procuring cause
of any other lease or sale entered into between Sublessee and Master Lessor
pertaining to the Premises, any part thereof, or any adjacent property which
Master Lessor owns or in which it has an interest, then as to any of said
transactions, Master Lessor shall pay to Broker a fee, in cash, in accordance
with the schedule of Broker in effect at the time of the execution of this
Sublease.
          10.4 Any fee due from Sublessor or Master Lessor hereunder shall be
due and payable upon the exercise of any option to extend or renew, upon the
execution of any new lease, or, in the event of a purchase, at the close of
escrow.
          10.5 Any transferee of Sublessor’s interest in this Sublease, or of
Master Lessor’s interest in the Master Lease, by accepting an assignment
thereof, shall be deemed to have assumed the respective obligations of Sublessor
or Master Lessor under this Paragraph 10. Broker shall be deemed to be a
third-party beneficiary of this paragraph 10.
11. Attorney’s Fees. If any party or the Broker named herein brings an action to
enforce the terms hereof or to declare rights hereunder, the prevailing party in
any such action, on trial and appeal, shall be entitled to his reasonable
attorney’s fees to be paid by the losing party as fixed by the Court.
12. Additional Provisions. [If there are no additional provisions, draw a line
from this point to the next printed word after the space left here. If there are
additional provisions place the same here.] Please see attached Addendum
Paragraphs 13 through 20.



ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AMERICAN
INDUSTRIAL REAL ESTATE ASSOCIATION OR BY ANY REAL ESTATE BROKER AS TO THE LEGAL
SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS SUBLEASE OR THE
TRANSACTION TO WHICH IT RELATES. THE PARTIES ARE URGED TO:

1. SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS SUBLEASE.
2. RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE
PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE
PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PROPERTY, THE STRUCTURAL
INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, AND THE SUITABILITY
OF THE PREMISES FOR SUBLESSEE’S INTENDED USE.
WARNING: IF THE SUBJECT PROPERTY IS LOCATED IN A STATE OTHER THAN CALIFORNIA,
CERTAIN PROVISIONS OF THE SUBLEASE MAY NEED TO BE REVISED TO COMPLY WITH THE
LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED.

                 
Executed at:
                           
 
               
on:
      By   Ross Webster    
 
              Address: 300 N. Continental Boulevard, El Segundo, CA   By  
President             “Sublessor” (Corporate Seal)    
 
                Executed at: El Segundo, California            
 
                on: April 6, 2006   By   /s/ Javed Latif    
 
                Address: 100 N. Sepulveda Blvd., El Segundo, CA   By   Chief
Financial Officer             “Sublessee” (Corporate Seal)    
 
               
Executed at:
               
 
             
 
               
on:
      By        
 
             
Address:
      By        
 
                      “Master Lessor” (Corporate Seal)    

NOTE: These forms are often modified to meet changing requirements of law and
needs of the industry. Always write or call to make sure you are utilizing the
most current form: AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION, 700 So. Flower
St., Suite 600, Los Angeles, CA 90017. (213) 687-8777.

     
©1997 — American Industrial Real Estate Association
  FORM SBS-1-3/97

Page 3 of 5



--------------------------------------------------------------------------------



 



ADDENDUM TO STANDARD SUBLEASE
DATED MARCH 30, 2006
BY AND BETWEEN
JETABOUT NORTH AMERICA, INC.. (“SUBLESSOR”)
EN POINTE TECHNOLOGIES, INC.,
(“SUBLESSEE”)
FOR THE PROPERTY LOCATED AT
2381 ROSECRANS AVENUE, SUITE 325
EL SEGUNDO, CA

13.   Lessee Improvements: Lessee accepts the Premises “as-is”, with no
modifications to be provided by Sublessor.

14.   Furniture: Lessee shall have the right to purchase the furniture for $1.
The list of said furniture shall be provided to Sublessee by April 10th.

15.   Operating Expenses: Base Year is 2006 for operating expenses. Sublessee
shall be responsible for all work orders requested during the Term and any
additional charges incurred by or as a result of Sublessee’s use of the
Premises, including but not limited to after-hours HVAC usage and electricity
per the Master Lease.

16.   Signage: Pursuant to the Master Lease.   17.   Sublease/Assignment:
Pursuant to the Master Lease.   18.   Parking: Sublessee shall be responsible
for all costs pursuant to the Master Lease.

19.   Beneficial Occupancy: Sublessee shall have the right to occupy the
Premises prior to the Commencement Date, subject to full execution and delivery
of this Standard Sublease, the receipt of Master Lessor’s consent, the receipt
by Sublessor or any monies due from Sublessee per this Standard Sublease, and
Sublessor’s receipt of Sublessee’s required insurance certificates.

20.   Storage Space: The Storage Space is specifically excluded from this
Standard Sublease.

     
©1997 — American Industrial Real Estate Association
  FORM SBS-1-3/97

Page 4 of 5



--------------------------------------------------------------------------------



 



Exhibit A
Premises
(MAP) [a20662a2066202.gif]

     
©1997 — American Industrial Real Estate Association
  FORM SBS-1-3/97

Page 5 of 5